NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 12, 2021*
                                Decided April 12, 2021

                                        Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge


No. 20-2568

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of Indiana,
                                                 Hammond Division.

      v.                                         No. 2:12cr61 RLM

JEREMY L. CULVER,                                Robert L. Miller, Jr.,
     Defendant-Appellant.                        Judge.

                                      ORDER

       Jeremy Culver is a federal inmate serving a thirty-year sentence for producing
and distributing child pornography. He groomed a young boy whom he mentored
through the Big Brothers, Big Sisters organization, then molested and took sexually
explicit photos and videos of the boy for years. Culver asked the district court for
compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), citing his numerous health


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2568                                                                         Page 2

conditions. The court denied the motion, finding that, despite these conditions, the
sentencing factors of 18 U.S.C. § 3553(a)—particularly the nature of his offense and the
need to protect the public—weighed against release. Because the court’s factual findings
were proper and it reasonably exercised its discretion in denying the motion, we affirm.

        When Culver joined Big Brothers in 2008, he began grooming his eleven-year old
“little brother” for sexual abuse. Over the next few years, Culver photographed and
video-recorded sex acts with him, all while threatening that he would kill himself if the
boy disclosed the abuse. The abuse ended only after an undercover FBI agent
discovered it by observing that a username linked to Culver’s computer had shared
hundreds of sexually explicit photos of children. When FBI agents raided Culver’s
home and arrested him in 2012, they recovered thousands of videos and images of child
pornography on his computers. He later admitted in an interview his sexual attraction
to prepubescent boys.

        Culver pleaded guilty to producing and distributing child pornography.
See 18 U.S.C. §§ 2251(a), 2252(a)(2). The district court accepted his binding plea
agreement calling for 30 years of imprisonment followed by 20 years of supervised
release. See FED. R. CRIM. P. 11(c)(1)(C). At sentencing, the government explained that
this sentence, which was significantly below the 50-year guidelines recommendation,
would spare the victim and his family from the trauma of testifying at a trial. The
victim’s parents told the court at sentencing that, because of Culver’s abuse, their son
suffered from severe anxiety and a diagnosed social disorder, could not attend school
full-time, and was unable to hug his parents.

       Last year, Culver moved for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i). He contended that his numerous health conditions—hypertension,
hyperthyroidism, prediabetes, seizures, Hepatitis A, brain damage, a history of
smoking cigarettes, and what he calls “weight control issues”—place him at risk of
severe complications or death if he contracts COVID-19. He added that he is a disabled
veteran and a “non-violent” first-time offender who the prison allegedly said is a “low
risk” for recidivating. Therefore, he argues, he should be released to avoid exposure to
COVID-19 and to care for his ailing mother.

       The district court denied the motion. It concluded that, although Culver’s health
does present a higher risk of harm (compared to healthy inmates) from the virus, his
release would present an even greater danger to others. It rejected the notion that
Culver is a non-violent offender who presents little risk to the public. It explained that
No. 20-2568                                                                            Page 3

he is a pedophile because he exploited a mentorship program to gain unsupervised
access to a vulnerable boy and force sex acts on him, inflicting severe and lasting
psychological harm. The court also observed that Culver has served only about a
quarter of his below-guidelines sentence. Finally, the court added, if Culver were
released, probation officers might not always be able to detect if he accesses child
pornography on the internet.

       On appeal, Culver generally contests the denial of his request for compassionate
release. A district court may in its discretion grant compassionate release to a prisoner
“only if, ‘after considering the factors set forth in section 3553(a),’ it finds extraordinary
and compelling reasons.” United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021)
(quoting § 3582(c)(1)(A)(i)). Indeed, “[b]ecause of the importance of the § 3553(a)
factors, courts are not compelled to release every prisoner with extraordinary and
compelling health concerns.” Id.

        Culver argues that, in weighing the sentencing factors under § 3553(a), the
district court factually erred in two respects and therefore abused its discretion in
denying relief. We review a district court’s factual findings for clear error.
See United States v. Gamble, 969 F.3d 718, 722 (7th Cir. 2020). First, Culver contends that
the court wrongly labelled him a pedophile, which, he asserts, is a formal medical
diagnosis. But the medical definition is not at issue; at issue is Culver’s conduct, and
those facts are amply documented: he molested a boy who trusted him, stored and
shared thousands of sexually explicit images of children, and admitted to the police that
he is sexually attracted to prepubescent boys. Second, Culver argues that the court
wrongly inferred that he joined Big Brothers for unsupervised access to children; he
insists that he volunteered for the program in order to fulfill a requirement of his
master’s program. But a district court may draw reasonable inferences when making
factual findings. See United States v. Salem, 657 F.3d 560, 563 (7th Cir. 2011). Given how
swiftly Culver exploited the boy after joining the organization, the court permissibly
found that he joined it in order to gain unsupervised time with a vulnerable child.

       Culver also argues, unpersuasively, that the court factually erred in ruling that
he would endanger others, and therefore unreasonably denied his request for release.
He points to the prison’s risk assessment that labeled him a “low risk” recidivist. But
“when a district court chooses between two permissible inferences from the evidence,
the factual findings cannot have been clearly erroneous.” See United States v. Cruz-Rea,
626 F.3d 929, 938 (7th Cir. 2010). And the court’s inference that he was a high risk was
reasonable given his admitted sexual interest in boys, his sexual exploitation of the boy
No. 20-2568                                                                          Page 4

in this case, his minimization of his crime (calling it “nonviolent”), and the difficulty
that probation officers would face in detecting whether he was committing more
internet-based crimes.

        With these factual findings adequately supported, the district court reasonably
weighed the sentencing factors under § 3553(a) to deny relief. The court permissibly
relied on the heinousness of Culver’s crime, his refusal to accept the full seriousness of
it, and the need to deter and promote respect for the law, given that Culver had served
only a quarter of his below-guidelines sentence and risked reoffending. On this last
point, Culver observes that the district court mistakenly stated both at sentencing and
when denying this motion that his guidelines range was 60 (rather than 50) years’
imprisonment. But Culver never objected to this misstatement at sentencing, so any
argument about it is forfeited. And on plain-error review, this misstatement alone does
not warrant relief. Culver has given us no reason to believe that had the court said that
Culver received a sentence 20 (rather than 30) years below his guidelines range, it
would have granted the motion for release. See, e.g., United States v. Miller, 900 F.3d 509,
512–13 (7th Cir. 2018) (on plain-error review defendant must establish reasonable
probability that, but for the court’s error, his sentence would have been different).

       We have reviewed Culver’s other arguments, and none has merit.

                                                                                AFFIRMED